Title: To James Madison from Charles Pinckney, 9 August 1805
From: Pinckney, Charles
To: Madison, James


          
            (Private)
            Dear Sir,
            9 August 1805 In Madrid.
          
          I have written to you lately very often informing you of the Spaniards being now in the habit of capturing our Vessels as much as during the last war, & that this together with the non-arrival of either Messrs. Bowdoin or Erving, & the impossibility of my finding a proper person to leave our affairs with, had obliged me to remain so much longer than I wished. I am now preparing to leave this for Lisbon in a short time, & send you inclosed my Account Current for 4. Years & one Month. As I am not well acquainted with the keeping of accounts, it is possible there may be some errors, for which reason I send it to you more as a pro forma account than any thing else, to keep until I arrive in Washington, when I shall be content to settle it on any terms the President & yourself shall consider as just & liberal. I have sent it by Duplicate in case any accident should happen to me on the way home, & I have hitherto refrained from drawing a Shilling for the last year from those motives, I have already mentioned to you, the desire of never touching a farthing of Public Money, until I have proved my right to do so.
          The following is the List transmitted to me of American Vessels taken by the Spaniards & sent into Algeciras for adjudication, since the date of my last to you.
Brigantine, Anne Isabel, of Virginia, Williams, Master.
Brigantine, Vervius Pesa.
Brigantine, Dido, Snail, Master, from Marblehead.
Ship, Mary, Robert Stephenson.
Ship, Eagle, Nehemech Shaler, last from Liverpool.
Brigantine, Jefferson, Simon Richmond.
Brigantine, Polly & Nancy, of Baltimore, John Croan.
Schooner, Leffen, William Maret, of Virginia.
Schooner, Molengue, John Waterman of New York.
Brigante, Diana, Silvester Simmons, of New-Haven.
Brigantine, Dru of Norfolk Hill Master.
On all these as in the antecedent ones I have made strong remonstrances to the Secretary of State here but it seems now to be a settled plan to disregard the article which makes the flag cover the property & You may be assured most of our Vessels will be brought in under pretence of having British Property on board. You see how they go on. I have been always & still am certain the more We submit to the more We shall have to submit to & that nothing but firmness & somber measures can obtain from this Court any thing like justice or even a decent observance of Treaty.
        